DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

2.	Claims 39 and 43 are objected to because of the following informalities:
Regarding claim 39, line 11: limitation “at least one recess” is unclear. It should be 
- the at least one recess - for proper antecedent basis.
Regarding claim 43, line 3: limitation “at least one recess” is unclear. It should be 
- the at least one recess - for proper antecedent basis.
  Appropriate correction is required.

3.	This application is in condition for allowance except for the following formal matters: 
Objections to the claims 39 and claims 43 applied as above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter

4.	Claims 21, 23-41 and 43-44 are allowed.
         The following is an examiner's statement of reasons for allowance of the Claim 21: the limitations “the individual cable holder elements are arranged on a common base body and aligned equally; the common base body comprises at least one of a flat 
           The following is an examiner's statement of reasons for allowance of the Claims 23-41 and 43: the limitations “the latching projections of each one of the cable holder elements also project from at least one trailing edge of the W-shaped angled profile, wherein the base body features in the areas opposite the latching projections at least one recess that extends substantially the length of the areas opposite the latching projections, and wherein the base body comprises fastening means outside of the duct area, for fastening of the cable holder to a device“ in combination with other claimed limitations in independent claim 23 are not disclosed or suggested by the prior art of record taken alone or in combination. Claims 24-41 and 43 either directly or indirectly depend claim 23.  
         The following is an examiner's statement of reasons for allowance of the Claim 44: the limitations “the individual cable holder elements are arranged on a common base body and aligned equally; the common base body comprises at least one of a flat surface and a plane; the individual latching projections protrude from the base body to the same side; and the individual cable holder elements on the base body are aligned 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848